WIDENER, Circuit Judge,
concurring and dissenting:
I concur in the result as well as in all of the opinion except part V thereof. I respectfully dissent to parts of part V of the majority opinion.
According to the briefs of the parties, a part of the officer’s testimony was that the accident could have been caused by “a gentleman who was unfamiliar with the car.” That testimony was not based on anything Gladhill told the officer or any fact revealed by the officer’s investigation. I think, therefore, that his conclusion to that effect was wholly speculative and could not have been based on any investigative expertise the officer might have possessed.
The officer’s testimony that, to quote the majority opinion, “he could not find any defects” should not have been admitted, I think, because “he failed to inspect the brakes.” The lawsuit was all about a claim of defective brakes and nothing else. The officer did not inspect the brakes. Although the officer may have been an expert on the subject, since he failed to inspect the brakes and brake malfunction was the only thing the lawsuit was about, his testimony from which it might have been inferred that the brakes did not malfunction was entirely without factual foundation.